Citation Nr: 0634830	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran perfected a timely appeal in May 2005 but did not 
request a Board hearing.

In September 2006, the veteran filed a motion to advance his 
appeal on the Board's docket based on financial hardship.  
The Board granted the veteran's motion in October 2006.  See 
38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is needed on your part.


REMAND

The veteran contends that he has PTSD as a result of active 
service in Vietnam.  He specifically asserts that he engaged 
in combat with the enemy while assigned to an assault landing 
craft aboard U.S.S. TULARE between 1965 and 1969.  Service 
personnel records show that the veteran was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal; there 
is no indication that he was awarded any medals or 
decorations evincing combat duty.  He also was qualified as 
an Assault Boat Coxswain during active service and served 
aboard U.S.S. TULARE.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2006).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In the instant case, there is competent evidence of a current 
psychiatric disability. Further, in an April 2005 letter, the 
examiner's treating physician, R.C.D., D.O., P.A., associated 
the veteran's PTSD with active service in Vietnam.  However, 
the Board notes that this opinion was not based on a verified 
in-service stressor or a review of the claims file.

The veteran supplied a stressor statement to VA in August 
2004.  However, as the RO noted in the currently appealed 
rating decision issued in November 2004, the information 
provided by the veteran in his stressor statement was 
insufficient for verification purposes.  Accordingly, on 
remand, the RO should request specific details of the in-
service stressful incident(s) from the veteran: date(s), 
place(s), unit of assignment at the time of the event(s), 
description of the event(s), medal(s) or citation(s) received 
as a result of the event(s), and, if appropriate, name(s) and 
other identifying information concerning any other 
individuals involved in the event(s).  At a minimum, the 
veteran must indicate the location and approximate time (a 2-
month specific date range) of the stressful event(s) in 
question, and the unit of assignment at the time the 
stressful event occurred.  Inform the veteran that this 
information is necessary to obtain supportive evidence of the 
stressful event(s) and that failure to respond or an 
incomplete response may result in denial of the claim.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Subsection 15 (Dec. 13, 2005).

If the veteran provides additional information about his 
claimed in-service stressors, this information, along with 
copies of pertinent service personnel records, should be 
forwarded to the Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (USACURR)) for stressor verification.  If 
the veteran does not respond with additional information 
about his claimed in-service stressors, then his August 2004 
stressor statement, along with copies of pertinent service 
personnel records, should be forwarded to JSRRC for stressor 
verification.  If, and only if, one or more of the veteran's 
claimed in-service stressors are verified by JSRRC, the RO 
should schedule the veteran for VA psychiatric examination to 
determine if his PTSD is linked to the verified stressor.

The Board also notes that the record is unclear on whether 
all of the veteran's VA treatment records have been obtained.  
The January 2005 statement of the case only discussed VA 
treatment records dated between 2000 and 2004.  The June 2005 
supplemental statement of the case did not discuss any recent 
VA treatment records.  In August 2006, the veteran submitted 
copies of VA treatment records dated in 2005 and 2006 to the 
Board.  These records contained a diagnosis of PTSD.  
However, it does not appear that these records were reviewed 
by the RO prior to certification of this appeal to the Board 
in November 2005.  See 38 C.F.R. § 19.37(a) (2006).  The 
United States Court of Appeals for Veterans Claims has held 
that VA is on constructive notice of all documents generated 
by VA, even if the documents have not been made part of the 
record in a claim for benefits.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Thus, on remand, the veteran's 
outstanding VA treatment records should be obtained and all 
of the evidence received after the last supplemental 
statement of the case (SSOC) was issued must be reviewed by 
the RO upon readjudication of the claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.
Finally, it appears that the veteran is under a financial 
hardship and may no longer live at the address that was of 
record when the RO certified this appeal to the Board in 
November 2005.  Accordingly, on remand, the RO should attempt 
to obtain a current address of record for the veteran prior 
to conducting additional development on this claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the veteran's current 
address of record, furnish him a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Veterans Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for a psychiatric disorder, to 
include PTSD since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  Send the veteran a letter requesting 
that he provide additional information 
needed by the Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify his claimed in-
service stressors.  If the veteran 
provides additional information, then the 
RO should forward this information and 
copies of pertinent service personnel 
records to JSRRC for stressor 
verification.  If the veteran does not 
provide additional information concerning 
his claimed in-service stressors, the RO 
must still send his August 2004 stressor 
statement and copies of pertinent service 
personnel records to JSRRC for stressor 
verification.  All responses to the 
stressor verification request, to include 
negative responses, should be included in 
the claims file.

4.  If, and only if, JSRRC confirms the 
veteran's claimed in-service stressor, 
then schedule the veteran for a VA 
psychiatric examination.  The claims 
folder, to include a copy of this REMAND 
and any additional evidence provided by 
JSRRC, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  Any 
indicated studies should be performed.  
The psychiatrist is requested to provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's PTSD is 
causally linked to a verified in-service 
stressor.  If there is no such 
relationship, the examiner should 
specifically indicate so in the report.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.    

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.  

5.  After completion of any other 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with a Supplemental Statement of 
the Case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence received after the last SSOC was 
issued and any additional law or 
regulations that are applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

